Citation Nr: 0413120	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an evaluation greater than 30 percent for 
post-traumatic stress disorder (PTSD) for any period since 
the November 29, 2000, effective date of the grant of service 
connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel




INTRODUCTION

The veteran had active service from April 1967 to December 
1969.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 decision that granted service connection 
and assigned a 30 percent evaluation for PTSD, effective 
November 29, 2000.  The veteran appealed for a greater 
evaluation.

Because the claim on appeal involves the veteran's 
disagreement with the initial rating assigned following the 
grant of service connection, the Board has characterized the 
claim on appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


REMAND

In a July 2003 letter, the RO advised the veteran that his 
appeal would soon be transferred to the Board, and that he 
had 90 days to request a hearing if he wished to have one.  
In a statement received at the Board in August 2003, the 
veteran asserted his right to testify at a videoconference 
hearing before a member of the Board.  See 38 U.S.C.A. 
§ 7107; 38 C.F.R. § 20.700.  In May 2004, in response to 
correspondence by the Board, the veteran reiterated his 
request for a Board videoconference hearing.  

Accordingly, this case is hereby REMANDED to the RO for the 
following:

The RO should enter the case on the 
docket of videoconference Board hearings, 
in accordance with his August 2003 
request, and, when appropriate, notify 
the veteran and his representative of the 
time, date, and place of hearing.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_____________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


